Citation Nr: 1141912	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-42 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for sterility.  

2.  Entitlement to service connection for a bilateral hand disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from June 1949 to December 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of service connection for residuals of cold exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim of service connection for sterility was denied in December 2006.  The decision was not appealed.  Evidence presented since the December 2006 decision does not raise a reasonable possibility of substantiating the claim of service connection.

2.  The Veteran does not have a hand disorder.  


CONCLUSIONS OF LAW

1.  The December 2006 Board decision that denied a claim of service connection for sterility is final.  38 U.S.C.A. § 7104 (West 2002). 
 
2.  New and material evidence sufficient to reopen the claim of service connection for sterility has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection of a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A claim of service connection for sterility was previously denied by the Board in December 2005.  That decision is final based on the evidence then of record. 
38 U.S.C.A. § 7104.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Board previously denied service connection because, although the record suggested that the Veteran was exposed to radiation in service, the competent evidence did not suggest that the Veteran had sterility as a result of that exposure.  The Board noted that the post-service medical evidence did not reflect any findings of sterility.  At the time of this decision, the evidence included service medical records, service personnel records, VA treatment and examination records, and statements from the Veteran.  

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records and statements from the Veteran alleging sterility as a result of in-service exposure to radiation, to include radiation exposure due to an exploded radioactive tube.  Initially, the Board notes that the Veteran's history of sterility as a result of in-service exposure of radiation is cumulative of histories previously considered.  Thus, the histories are not "new."  The VA treatment records are "new," in that they were not previously seen.  This evidence is not material, however, because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has sterility. The Board acknowledges that the "new" treatment records reflect an assessment of "rule out aspermia and sperm mobility disorder."  No definitive diagnosis is ever rendered, however, and the assessment is cumulative of a finding previously considered, (see August 2004 VA treatment record).  In this case, the newly obtained evidence does not competently indicate the existence of sterility.  The Board acknowledges that the Veteran believes he is sterile.  The Veteran has not submitted medical evidence in support of this belief, however, and he is not competent to diagnose himself with sterility.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.

Service Connection

The Veteran contends that he has a bilateral hand disorder as a result of service.  The Board notes that the Veteran has reported that he has residuals of in-service cold exposure to the hands.  VA has previously considered whether service connection is warranted for cold exposure, however; as such, the Board finds that referral, rather than consideration, is the appropriate action for the reported residuals of cold exposure, and the Board's analysis will be limited to whether service connection is warranted for a per se hand disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A September 1951 service treatment record reflects a finding of a verruca of the distal phalanx of the index finger.  The record notes that the Veteran was ordered a surgical consultation for removal.  The December 1952 separation examination reflects normal clinical findings for the skin and upper extremities.  

An August 1953 VA examination record reflects the examiner's finding that the Veteran had no specific abnormality of the skin or upper extremities.  

A September 1984 VA examination record reflects no findings suggestive of a skin disorder; clinical examination of the skin only revealed a scar on the left knee, status-post surgery.  The record reflects no findings or histories suggestive of an abnormality involving the hands.  

A December 2003 VA examination record indicates that the examiner noted "no skin issues."  The record reflects no findings or histories suggestive of an abnormality involving the hands.  

After review of the evidence, the Board finds service connection is not warranted because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of a skin disorder, or any other disorder of the hands, during any part of the appellate period, and the Veteran has not reported that such a diagnosis has been rendered or that he has had chronic symptoms since service.  As such, the Board finds service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2008.

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that a VA examination was not conducted.  None is required, however.  With respect to the application to reopen, VA does not have a duty to provide a VA examination if a claim is not reopened.  With respect to the claim of service connection, none is required because the evidence does not contain competent evidence of a diagnosed disability or history of chronic symptoms or indicate that the claimed disability may be associated with service (either through a history of continuity of symptoms or medical findings).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence has not been presented to reopen a claim of service connection for sterility.  The request to reopen is denied.

Service connection for a bilateral hand disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


